 


109 HR 1100 IH: Marriage Protection Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1100 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Hostettler (for himself, Mr. Wilson of South Carolina, Mr. Paul, Mr. Akin, Mr. Garrett of New Jersey, Mr. Jones of North Carolina, Mr. Stearns, Mr. Pence, Mrs. Jo Ann Davis of Virginia, Mr. Norwood, Mr. Wamp, Mr. Neugebauer, Mr. Brown of South Carolina, Mr. Cannon, Mr. Gingrey, Mr. Radanovich, Mr. Marshall, Mr. Pitts, Mr. Davis of Tennessee, Mr. Cantor, Mr. Bachus, Mr. Bartlett of Maryland, Mrs. Cubin, Mr. Ryun of Kansas, Mr. Sam Johnson of Texas, Mr. Tiahrt, Mr. Wicker, Mr. Hayes, Mrs. Myrick, Mr. Burton of Indiana, Mr. Graves, Mr. Miller of Florida, Mr. Alexander, Mr. Barrett of South Carolina, Mr. Duncan, Mr. Carter, Mrs. Blackburn, Mr. Putnam, Mr. Aderholt, Mr. McHenry, Mr. Davis of Kentucky, Mr. Westmoreland, Mr. Hall, Mr. Lewis of Kentucky, Mr. Boozman, Mr. Poe, Mr. Rogers of Kentucky, Mr. Sodrel, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to limit Federal court jurisdiction over questions under the Defense of Marriage Act. 
 
 
1.Short titleThis Act may be cited as the Marriage Protection Act of 2005. 
2.Limitation on jurisdiction 
(a)In generalChapter 99 of title 28, United States Code, is amended by adding at the end the following: 
 
1632.Limitation on jurisdictionNo court created by Act of Congress shall have any jurisdiction, and the Supreme Court shall have no appellate jurisdiction, to hear or decide any question pertaining to the interpretation of, or the validity under the Constitution of, section 1738C of this section.. 
(b)Amendments to the table of sectionsThe table of sections at the beginning of chapter 99 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1632. Limitation on jurisdiction. 
 
